                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 STRIKE 3 HOLDINGS, LLC,
      Plaintiff,

        v.
                                                             No. 3:18-cv-1330 (MPS)
 JOHN DOE subscriber assigned IP address
 24.190.10.16,
        Defendant.

              ORDER GRANTING MOTION FOR LEAVE TO SERVE
         THIRD PARTY SUBPOENA PRIOR TO A RULE 26(f) CONFERENCE

       Plaintiff Strike 3 Holdings, LLC alleges that defendant John Doe, identified only by his IP

address, committed copyright infringement by distributing plaintiff’s adult films using BitTorrent,

a peer-to-peer file distribution network. (ECF No. 1.) Plaintiff moves pursuant to Fed R. Civ. P.

26(d)(1) for leave to serve a third-party subpoena on defendant’s internet service provider (“ISP”)

before any Rule 26(f) conference for the limited purpose of discovering defendant’s identity; only

with defendant’s identity will plaintiff be able to serve defendant with process and proceed with

the case. (ECF No. 8.) Plaintiff also moves for an extension of pre-trial deadlines in the Court’s

standing scheduling order in the case. (ECF No. 9)

       Because the plaintiff has established that there is good cause, the Motion for Leave to File

a Third Party Subpoena Prior to a Rule 26(f) Conference is GRANTED. The plaintiff has shown:

(1) a prima facie case of copyright infringement by “alleging unlawful downloading, copying, and

distribution of this work by specifying the type of technology used, the IP address from which the

file was accessed and shared, and the date and time of infringement,” Malibu Media, LLC v. Doe,

No. 14-CV-4808 (JS)(SIL), 2016 WL 4574677, at *6 (E.D.N.Y. Sept. 1, 2016), (2) that the

subpoena is limited and only seeks “concrete and narrow information: the name and address of the
subscriber associated with [the defendant’s] IP address[,]” John Wiley & Sons, Inc. v. Doe, 284

F.R.D. 185, 190 (S.D.N.Y. 2012); and (3) that, because the internet service provider is the only

entity that can identify a subscriber’s identity with an IP address, there is “good cause to allow for

[the] early discovery” of subpoenaing the ISP. Next Phase Distribution, Inc. v. John Does, 1-27,

284 F.R.D. 165, 171–72 (S.D.N.Y. 2012).

       Many courts around the nation have expressed concerns that, given the nature of the films

allegedly distributed by defendants, defendants may feel coerced to settle these suits merely to

prevent public disclosure of defendants’ identifying information. See, e.g., Malibu Media, LLC v.

Doe, 2015 WL 4092417 (S.D.N.Y.); Malibu Media, LLC v. Doe, 2015 WL 1780965 (S.D.N.Y.);

Malibu Media, LLC v. Doe, 2015 WL 4923114 (S.D.N.Y.). I share these concerns. This order is

therefore subject to the following conditions and limitations:

       1.      Plaintiff may subpoena defendant’s ISP only to obtain defendant’s name and
               address, but not defendant’s e-mail or telephone number. Plaintiff may only use
               defendant’s name and address, if obtained by defendant’s ISP, for the purposes of
               this litigation; plaintiff is ordered not to disclose defendant’s name or address, or
               any other identifying information other than defendant’s ISP number, that plaintiff
               may subsequently learn. Plaintiff shall not threaten to disclose any of defendant’s
               identifying information. Defendant will be permitted to litigate this case
               anonymously unless and until this Court orders otherwise and only after defendant
               has had an opportunity to challenge the disclosure. Therefore, plaintiff is ordered
               not to publicly file any of defendant’s identifying information and to file all
               documents containing defendant’s identifying information under seal.

       2.      Plaintiff may immediately serve a Rule 45 subpoena on defendant’s ISP to obtain
               defendant’s name and current and permanent address. Plaintiff is expressly not
               permitted to subpoena the ISP for defendant’s e-mail addresses or telephone
               numbers. Plaintiff shall serve defendant’s ISP with a copy of the complaint, this
               Order, and the subpoena.

       3.      After having been served with the subpoena, the ISP will delay producing to
               plaintiff the subpoenaed information until after it has provided defendant John Doe
               with:

                   a. Notice that this suit has been filed naming defendant as the one that
                      allegedly downloaded copyright-protected work;


                                                  2
                  b. A copy of the subpoena, the complaint filed in this lawsuit, and this Order;
                     and

                  c. Notice that the ISP will comply with the subpoena and produce to plaintiff
                     the information sought in the subpoena unless, within 60 days of service of
                     the subpoena on defendant by the ISP, defendant files a motion to quash the
                     subpoena or for other appropriate relief in this Court. If a timely motion to
                     quash is filed, the ISP shall not produce the subpoenaed information until
                     the Court acts on the motion.

       4.     Defendant’s ISP will have 60 days from the date of service of the Rule 45 subpoena
              upon it to serve defendant John Doe with a copy of the complaint, this Order, and
              the subpoena. The ISP may serve defendant John Doe using any reasonable means,
              including written notice sent to his or her last known address, transmitted either by
              first class mail or via overnight service.

       5.     Defendant John Doe shall have 60 days from the date of service of the Rule 45
              subpoena and this Order upon him to file any motions with this Court contesting
              the subpoena (including a motion to quash or modify the subpoena), as well as any
              request to litigate the subpoena anonymously. The ISP may not turn over the
              identifying information of defendant to plaintiff before the expiration of this 60-
              day period. Additionally, if defendant or the ISP files a motion to quash or modify
              the subpoena, or a request to litigate the subpoena anonymously, the ISP may not
              turn over any information to plaintiff until the issues have been addressed and the
              Court issues an order instructing the ISP to resume turning over the requested
              discovery.

       6.     Defendant’s ISP shall preserve any subpoenaed information pending the resolution
              of any timely filed motion to quash.

       7.     Defendant’s ISP shall confer with plaintiff and shall not assess any charge in
              advance of providing the information requested in the subpoena. If defendant’s ISP
              receives a subpoena and elects to charge for the costs of production, it shall provide
              a billing summary and cost report to plaintiff.

       8.     Any information ultimately disclosed to plaintiff in response to a Rule 45 subpoena
              may be used by plaintiff solely for the purpose of protecting plaintiff's rights as set
              forth in its complaint.

       9.     Plaintiff shall serve the ISP and file proof of such service within 14 days of this
              order.


       In light of the foregoing, Plaintiff’s motion for extension of time is GRANTED. Pleadings
must be amended within 60 days of the Rule 26(f) conference. Discovery must be completed within
6 months of the Rule 26(f) conference. Dispositive motions are due 30 days after the close of
discovery.


                                                3
IT IS SO ORDERED.

Dated at Hartford, Connecticut, this 9th day of October 2018.

                                                           /s/
                                                    Michael P. Shea
                                                    United States District Judge




                                        4
